This is an original application in this court for a writ of mandamus to compel the state land commissioner to issue the relator a lease for the extraction of petroleum and natural gas from state lands. In State ex rel. Goodwin v. Savidge,133 Wn. 532, 234 P. 1, an application exactly like this was denied. It was there said:
"The Attorney General, appearing upon behalf of respondent, has demurred upon the ground that the application should have been filed in the superior court in the first instance, relying upon State ex rel. Ottesen v. Clausen, 124 Wn. 389,214 P. 635. We think this contention should be sustained. This court has heretofore taken jurisdiction of many cases of this character, but such jurisdiction is not exclusive, and it seems to be the better practice that such cases should first be presented to the superior court, and if the parties are not satisfied with the decision, then appeal may be had to this court."
That case does not differ from this in any respect, except that the parties there were different and the land was not the same. The question in the two cases is the same.
The writ will be denied.
TOLMAN, C.J., MITCHELL, HOLCOMB, ASKREN, PARKER, and BRIDGES, JJ., concur. *Page 363